DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 31 March 2021 has been considered.  New rejections based on applicant’s amendment recited below.  Claims 1-15 are currently pending.

Information Disclosure Statement
The information disclosure statement filed 09 April 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Key Knife NPL lacks a date.  It has been placed in the application file, but the Key Knife NPL referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For claim 10, the claim is indefinite as the preamble is directed to a “reversible finishing knife” but the body recites structure for receiving the finishing knife.  As such it is unclear what applicant is claiming as based on the preamble structure such as the hub and knife holder are merely intended use and the only actual positively claimed structural limitations are “the reversible finishing knife  comprising a leading edge and a trailing edge, and at least one of a projection  and a recess”.  
For claims 11-12, the phrase “wherein the at least one corresponding recess defined in the finishing knife” is indefinite because the parent claim, independent claim 10, claims a “reversible finishing knife comprising a leading edge, a trailing edge, at least one of a projection, and a recess”  as such it is unclear if applicant is now requiring that the finishing knife has a recess or if applicant is merely further limiting the alternative if the finishing knife has a recess, as opposed to just the projection.
For claim 14, both part b and part d recite “a finishing knife” as such it is unclear if these are the same finishing knife or if there are more than one.  Also, there is no antecedent basis for “the at least one chipping knife” in part f.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,271,442 to Carpenter et al (Carpenter).
Concerning claim 10, Carpenter discloses a reversible finishing knife (178) comprising a leading edge (E1), a trailing edge (opposite side), at least one of a projection and a recess (180), the reversible finishing knife configured to be received within a canter head comprising at least one knife holder attached to a hub (as it is capable of doing so), the knife holder including a finishing portion, that includes a receptacle for receiving the reversible finishing knife, w wherein the recess of the reversible finishing knife is configured to engage a complementary recess or projection on the at least one knife holder, and wherein the at least one knife holder also includes a chipping portion that is connected to the hub only through the finishing portion (as the knife is again capable of being used with such a knife holder).
Concerning claim 11, Carpenter discloses the at least one corresponding recess (180) is defined in the finishing knife (178) and the at least one 
Concerning claim 12, Carpenter discloses at least one corresponding recess (180) defined in the finishing knife (178) is configured to engage at least one projection comprises an oblong projection of the at least one projection (as it is capable of doing so).
Concerning claim 13, Carpenter discloses the finishing knife (178) comprises a pair of flanges (either side of 180), each flange extending on one side of the finishing knife, between the leading edge and the trailing edge thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of High Recovery Modular Head to Key Knife (Key).
Concerning claim 1, Carpenter discloses a canter head comprising:
a. a hub (26); 
b. at least one knife holder (36) attached to the hub and including a finishing portion (162) and a chipping portion (52), the finishing portion (162) including a receptacle (164) for receiving one finishing knife; 

d. at least one projection (176) extending from one of the finishing knife or the receptacle; 
e. at least one recess (180) defined in the other of the finishing knife or the receptacle, the at least one recess (180) being configured to receive the at least one projection (176) therein for preventing unwanted movement of the finishing knife relative to the knife holder during the operation of the canter head, the at least one projection and the corresponding at least one recess being configured to allow the leading edge and the trailing edge of the finishing knife to be in a forward operating position; 
f. at least one finishing knife clamp (190) mountable to the finishing portion (162) of the at least one knife holder (36), the at least one finishing knife clamp (190) being configured for clamping the at least one finishing knife (178) onto the finishing portion (162) of the at least one knife holder (via 164); 
g. at least one chipping knife (62) mountable to the chipping portion (52 via 68) of the at least one knife holder; and 
h. at least one chipping knife clamp (110) mountable to the chipping portion of the at least one knife holder, the at least one chipping knife clamp being configured for clamping the at least one chipping knife onto the chipping portion of the at least one knife holder.

Key discloses a canter head having a hub (E1 in the figure reproduced below), a knife holder (E2 in the figures reproduced below) attached to the hub and including a finishing portion (E3 in the figures reproduced below) and a chipping portion (E4 in the figures reproduced below) wherein the chipping portion (E4) is only connected to the hub (E1) through the finishing portion (E3).
Because both these references are concerned with a similar problem, i.e. canter heads with a hub and a knife holder, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the knife holder of Carpenter with that of Key.  Examiner notes both references clearly teach similar structures for their canter heads.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the knife holder of Carpenter with that of Key will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 2, Carpenter, in view of Key, discloses the finishing portion (160) of the knife holder includes the receptacle (164), the receptacle having a top face and the finishing knife (178) comprises a bottom face and a top face extending between the leading edge and the trailing edge, the bottom face of the finishing knife being configured to mate with the top face of the receptacle.
Concerning claim 3, Carpenter, in view of Key, discloses the top face of the receptacle (164) defines a V- shape (176, 174) and the bottom face of the finishing knife (178) define a complementary V-shape (180).
Concerning claim 4, Carpenter, in view of Key, discloses the at least one projection (176) extends upwardly from the finishing knife portion (162) and the recess (180) is defined on the finishing knife (178).
Concerning claim 5, Carpenter, in view of Key, discloses the at least one projection (176) has an oblong shape and the at least one recess (180) has a complementary oblong shape.
Concerning claim 7, Carpenter, in view of Key, discloses in figure 2 the canter head comprises two knife holders (36).
Concerning claim 8, Carpenter, in view of Key, discloses in figure 2  the two knife holders (36) extend from the hub in radially opposed directions (see top and bottom of figure 2).
Concerning claim 9, Carpenter, in view of Key, discloses in figure 2 the canter head comprises four knife holders (36).
Concerning claim 14, Carpenter discloses a canter head comprising:
a. a hub (26); 
b. at least one knife holder (36) attached to the hub and including a finishing portion (162) and a chipping portion (52), the finishing portion (162) including a receptacle (164) for receiving a finishing knife; 
c. at least one projection (176) extending from the receptacle (164); 

e. at least one finishing knife clamp (190) mountable to the finishing portion (162) of the at least one knife holder (36), the at least one finishing knife clamp (190) being configured for clamping the at least one finishing knife (178) onto the finishing portion (162) of the at least one knife holder (via 164); 
f. at least one chipping knife clamp (110) mountable to the chipping portion of the at least one knife holder, the at least one chipping knife clamp being configured for clamping the at least one chipping knife onto the chipping portion of the at least one knife holder.
However, Carpenter does not disclose the chipping portion is only connected to the hub through the finishing portion.
Key discloses a canter head having a hub (E1 in the figure reproduced below), a knife holder (E2 in the figures reproduced below) attached to the hub and including a finishing portion (E3 in the figures reproduced below) and a chipping portion (E4 in the figures reproduced below) wherein the chipping portion (E4) is only connected to the hub (E1) through the finishing portion (E3).
Because both these references are concerned with a similar problem, i.e. canter heads with a hub and a knife holder, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the knife holder of Carpenter with that of Key.  Examiner notes both references clearly teach similar structures for their canter heads.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the knife holder of Carpenter with that of Key will obtain predictable results and is therefore obvious and proper combination of the references is made.


    PNG
    media_image1.png
    496
    547
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    332
    356
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 incorporates the subject matter of claim 6 which was deemed allowable in the prior office action.

Response to Arguments
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive. Applicant argues that claim 10 is dependent on claim 1 and thus requires that for the knife holder, the chipping portion is only connected to the hub through the finishing portion.  However, claim 10 is not dependent on claim 1 and further, it is directed to a reversible finishing knife that is configured to be received within a canter head having a knife holder.  As such, the canter head and knife holder are not part of the claimed invention.  Thus the prior art merely has to discloses a reversible finishing knife that can be used with the canter head having a knife holder having those features.  As the knife of Carpenter is capable of being used with such a canter head, it reads on the claimed knife.
Applicant’s arguments with respect to claim(s) 1-5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,623,977 is another example of a canter head similar to applicant’s invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
05/28/2021